Title: From John Adams to Boston Patriot, 12 May 1809
From: Adams, John
To: Boston Patriot


Draughts of a letter to the Boston Patriot touching the pamphlet of Alexander Hamilton, which was not published, nor suitable for publication after the death of the latter. 1809.To the Printers of the Boston Patriot
That no Man may be at a loss to find the Pamphlet So often quoted, it is intituled.SirsQuincy May 12, 1809.




In a A Letter from Alexander Hamilton concerning the Public Conduct and Character of John Adams Esq. President of the United States printed at New York for John Lang, by George F. Hopkins, 1800. Copy right Secured; the Subject of the Negotiation with France in that year is considered. In the twenty fourth page it is Said that “The Session which ensued the Promulgation of the Dispatches of our Commissioners was about to commence. This was the Session of 1798. Mr Adams arrived at Philadelphia. The Tone of his Mind Seemed to have been raised.”
Let me ask a candid Public, how did Mr Hamilton know any Thing about the Tone of Mr Adams’s Mind either before, or at that Conference? He had never conversed with Mr Adams before, nor was he present at that Conference. Had he a Spy in the Cabinet who transmitted to him from day to day, the Confidential Communications between the President and heads of Departments? If there existed Such a Spy, why might he not communicate these Conferences to Mr Liston or the Marquis Yrujo, as well as to Mr Hamilton. He had as clear a Right. I believe that all the Privy Councils in the World are under an oath of Secrecy but ours, and ours ought to be. But as they are and not their own honor, and Sense of Propriety, ought with them to be obligations as Sacred as an Oath.
The Truth is, I had arrived at Philadelphia from a long Journey very much fatigued, and as no time was to be lost I sent for the heads of Departments to consult in the Evening upon the Points to be inserted in the Speech, to Congress, who were Soon to meet. Mr Hamilton Says “It was Suggested to him, Mr Adams, that it might be expedient to insert in the Speech, A Sentiment of this import that after the repeatedly rejected Advances of this Country, its Dignity required that it Should be left with France in future to make the first overture; that if desirous of reconciliation, She Should evince the Disposition by Sending a Minister to this Government; he would be received with the respect due to his Character, and treated with in the frankness of a Sincere desire of Accommodation.” “The Suggestion was received in a manner both indignant and intemperate.” I demand again how came Mr Hamilton by this Information? Had he a Spy in the Cabinet? If he had, I own I had rather that any Court in Europe Should have had a Spy there, for they could have done no harm by any true Information they could have obtained there: whereas Hamilton has been able to do, a great deal of Mischief by the pretended Information he has published.
It is very true that I thought this Proposition intended to close the Avenues to peace and ensure a War with France. For I did believe that Some of the heads of Departments, were confident in their own Minds that France would not Send a Minister here. From the Intimate Intercourse between Hamilton and Some of the heads of Departments as appears by this Pamphlet I now appeal to every impartial Man whether there is not reason to Suspect and believe that Hamilton himself had furnished this Machine to his Correspondent in the Cabinet, for the very purpose of ensuring a War and enabling him to mount his Hobby Horse the Command of the Army.
Hamilton Says “The Suggestion was received in a manner both indignant and intemperate” This is false. It is true it was urged with So much Obstinacy perseverance and Indecency, not to Say Intemperance, that at last I declared I would not adopt it, in clear and Strong terms.
Hamilton Says, “Mr Adams declared as a Sentiment he had adopted on mature Reflection: That if France Should Send a Minister here tomorrow, he would order him back the day after.”
Here I ask again, where, how and from whom did he get this Information? Was it from his Spy in the Cabinet? or was it the Fabrication of his own “Sublimated, excentric and intemperate Imagination? In either case it is an entire Misrepresentation. I Said that when in my Retirement at Quincy the Idea of the French government Sending a Minister here had first occurred to me my first thought was that I would Send him back the next day after his arrival as a retaliation for their Sending ours back, and because as the Affront offered to us had been at Paris publickly in the face of all Europe, the Atonement ought to be upon the Same Theatre: and because as the French Government had publicly and officially declared that they would receive no Minister Plenipotentiary from the United States untill the President had made Apologies for his Speeches and Answers to Addresses, they ought be made to retract and take back that rash Declaration on the Same Spot where it had been made. They might Send a Minister here consistently with that offensive declaration. This was my first thought: but upon a moment mature Reflection, I Saw this would not be justifiable. For to retaliate one breach of Principle by another Breach of Principle was neither the Morality nor the Policy that had been inculcated upon me by me Education.—Our Principle was that the Right of Embassy was Sacred. I would therefore Sacredly respect it, if they Sent a Minister here. But that I would not foreclose myself, from Sending a Minister to France, if I Saw an Opening for it consistent with our honor: In Short that I would leave both Doors and all Doors wide open for Negotiation. All this refutation came from myself, not from the heads of Departments.
All that he Says in this place and the beginning of the next page is false. My Mind never underwent any Alteration at all, after I left Quincy. I inserted no declaration in my Speech that I would not Send a Minister to France, nor any declaration that if France would give assurances of receiving a Minister from this Country I would Send one. Nothing like that Dclaration was ever made, except in my Message to Congress of the 21. of June 1798 in these Words “I will never Send another Minister to France, without assurances, that he will be received respected and honored, as the Representative of a great, free, powerful and independent Nation.” This Declaration finally procured the Peace.
Both the Doors of Negotiation were left open. The French might Send a Minister here without Conditions; We might Send one to France, though We did not expressly promise that We would, upon Conditions of a Certainty that he would be received. What Conduct did the French government hold in Consequence of this declaration? They retracted their Solemn official Declaration that they would receive no Minister Plenipotentiary in future from the United States without Apologies from the President for his Speeches and Answers to Addresses: They withdrew and expressly disavowed all Claims of Loans and Douceurs, which had been Set up, in a very high Tone, they even gave Encouragement, I might Say they promised to make Provision for compensation for Spoliations: They promised to receive our Ministers and they did receive them And made Peace with them. A Peace that compleatly accomplished the predominant Wish of my heart, for five and twenty Years before, which was to place our Relations with France and with England upon a Footing of Equality and Impartiality, that We might be able to preserve in future an Everlasting Neutrality in all the Wars of Europe. I See now with Great Pleasure that England professes to adopt this our Principle, of Impartiality, and I hope that France will Soon adopt it too. The two Powers ought to See that it is the only Principle We can adopt with Safety to ourselves or Justice to them.
Yet Hamilton calls this a “pernicious Declaration.” Pernicious it was to his Views of Ambition and Domination. It extinguished his hopes of being at the head of a victorious Army of fifty thousand Men, without which he used to Say he had no Idea of having a head upon his Shoulders for four Years longer.
Thus it is when Self Sufficient Ignorance, impertinently obtrudes itself into Offices and Departments in which it has no Right nor colour nor pretence to interfere. Thus it is when unprincipled Ambition undertakes to Sacrifice all Characters and the Peace of Nations to its private Interest.

John Adams.